Corrected Notice of Allowability
The Applicant's submitted IDS document dated 9/6/2021 has been entered and fully considered. Claims 1-9, 11-19, and 28-33 are still allowed.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 9/6/2021 was filed after the mailing date of the Notice of Allowance on 8/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The Examiner carefully reviewed the references submitted in the IDS documents of 9/6/2021. None of the cited prior art discloses all the limitations of independent claims 1, 13, and 15. Therefore, the reason for allowance outlined in the Notice of Allowability of 8/2/2021 stands. Claims 1-9, 11-19, and 28-33 are still allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             
/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748